Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT, dated as of May 18, 2011 (this “Amendment”), is by and between
BankUnited, Inc. (f/k/a BU Financial Corporation), a Delaware corporation (the
“Company”), and Douglas Pauls (“Executive”).

 

WHEREAS, the Company, BU Financial Holdings LLC and Executive previously entered
into an Employment Agreement, dated as of August 18, 2010 (the “Employment
Agreement”), pursuant to which Executive serves as Senior Vice President and
Chief Financial Officer of the Company;

 

WHEREAS, BU Financial Holdings LLC liquidated effective as of February 2, 2011;
and

 

WHEREAS, the Company and Executive desire to make certain changes to the
Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the Company and Executive
agree as follows:

 

1.                                       The second sentence of Section 7(b)(ii)
shall be deleted in its entirety and replaced with the following:

 

“In addition, upon termination of Executive’s employment hereunder by reason of
either Disability or death, Executive (to the extent applicable and to the
extent Executive participated in such plans immediately prior to such
termination) and Executive’s eligible dependents (to the extent covered under
such plan immediately prior to such termination) shall be entitled to receive
continued coverage under the Company’s group health plans (or to the extent such
coverage is not permissible under the terms of such plan(s), comparable
coverage), at the Company’s sole expense, for twenty-four months from
Executive’s date of termination of employment with the Company as a result of
Executive’s Disability or death (such period, the “Coverage Period”); provided,
however, that if such continued coverage cannot be provided under the applicable
plan(s) for longer than eighteen months, the Company shall pay Executive (or his
estate, as applicable), on the first business day of each month thereafter, an
amount equal to the premium subsidy the Company would have otherwise paid on
Executive’s behalf for such coverage during the balance of the twenty-four month
period.”

 

2.                                       Section 7(c)(ii)(B) of the Employment
Agreement shall be deleted in its entirety and replaced with the following:

 

“(B)         a payment of an aggregate amount equal to the product of (x) two
(2) and (y) the sum of Executive’s Base Salary and the Annual Bonus paid or
payable to

 

--------------------------------------------------------------------------------


 

Executive, if any, for the fiscal year immediately preceding Executive’s
termination of employment, which aggregate amount shall be payable to Executive
in a lump sum within 60 days following Executive’s termination of employment;
provided that the aggregate amount described in this clause (B) shall be reduced
by the present value of any other cash severance benefits payable to Executive
under any other plans, programs or arrangements of the Company or its
subsidiaries; and”

 

3.                                       Section 7(c)(ii)(C) of the Employment
Agreement shall be deleted in its entirety and replaced with the following:

 

“(C)         continued coverage under the Company’s group health plans (or to
the extent such coverage is not permissible under the terms of such plan(s),
comparable coverage) for Executive and Executive’s dependents (to the extent
covered under such plan immediately prior to such termination), at the Company’s
sole expense, until the earlier of (i) twenty-four months from Executive’s date
of termination of employment with the Company and (ii) the date Executive is or
becomes eligible for comparable coverage under health plans of another employer
(such period the “Continued Coverage Period”); provided, however, that if such
coverage is longer than eighteen (18) months and such continued coverage cannot
be provided under the applicable plan(s), the Company shall pay Executive, on
the first business day of each month, an amount equal to the premium subsidy the
Company would have otherwise paid on Executive’s behalf for such coverage during
the balance of the Continued Coverage Period.  The COBRA health care
continuation coverage period under Section 4980B of the Code, or any replacement
or successor provision of United States tax law, shall run concurrently with the
Continued Coverage Period.”

 

4.                                       The Employment Agreement, except as
expressly modified hereby, shall remain in full force and effect.

 

5.                                       This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of laws provisions thereof.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to the
Employment Agreement to be executed and delivered as of the date first written
above, to be effective immediately.

 

 

 

BANKUNITED, INC.

 

 

 

 

 

 

By:

/s/ John A. Kanas

 

 

Name: John A. Kanas

 

 

Title: Chairman, President and CEO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Douglas J. Pauls

 

Douglas J. Pauls

 

3

--------------------------------------------------------------------------------